Exhibit 10.17

Standard Form Office Lease

Made and entered into at Redwood City, California between Harvard Investment
Company (“Lessor”) and ZS Pharma, Inc. (“Lessee”).

 

  1. Premises. (a) In consideration of the rent herein provided and the terms
and conditions hereof, Lessor hereby leases to Lessee those certain premises,
more particularly described in Exhibit “A” attached hereto, situated in the
Peninsula Corporate Center located at 805 Veterans Blvd., Suite 300; Redwood
City, California.

b) For all lease purposes, the rentable square footage shall be deemed to be
6,370.

 

  2. Term. Subject to the terms and conditions set forth herein, the term of
this Lease shall commence on September 1, 2014 and shall end on August 30, 2017,
unless sooner terminated as hereinafter provided.

 

  3. Rent. (a) Lessee agrees to pay to Lessor, as a monthly rent for the
premises, during the term hereof, the sum of $23,887.50 which rent is subject to
adjustment as provided herein. Such monthly rent shall be due and payable in
advance each month on or before 5:00PM on the first day of the month and shall
be payable to Lessor at the address shown below. The first monthly installment
shall be due upon execution of this Lease by Lessee. Should this Lease commence
on a day other than the first of the month, the rent for such partial month
shall be prorated.

(b) On the first day of January following the date hereof and on each and every
January 1 thereafter during the term hereof, the then current rent shall be
increased by the percentage increase, if any, in the CPI’s Annual Average or
December index for the immediately preceding year over that which existed for
the previous year. If index figures are not available for adjustment purposes
when rent payments otherwise become due, said rent payments shall be made at the
then current rate and adjusted retroactively when said index figures are
available. It is herein understood and agreed that in no event will the rent
determined by application of the CPI on any January 1 be less than the monthly
rent in effect during the preceding year. As used herein, the term “CPI” shall
mean the All Items Consumer Price Index for All Urban Consumers or Urban Wages
Earners and Clerical Workers, as determined by Lessor, for the San
Francisco-Oakland-San Jose area, 1982-84 e 100, as published by the United
States Department of Labor. In the event that said CPI is no longer available,
the Index designated by the Bureau of Labor Statistics as replacing said CPI, or
the most comparable substitute as determined by the Lessor, shall be used
thereafter.

(c) At the end of each calendar year, Lessee shall pay to Lessor, as additional
rent, Lessee’s pro-rata share of the amount, if any, by which operating expenses
for said calendar year exceed those of the calendar year preceding the
commencement date of this Lease. As used herein, the term “operating expenses”
shall mean all costs of management, operation and maintenance of the land and
building of which the premises are a part including, without limitation,
management office rental value, the cost of all capital improvements required by
any governmental authority or made by Lessor to maintain operations, employee
wages, benefits and overhead expenses, equipment and tools, insurance,
janitorial services, landscaping, maintenance and repairs, materials and
supplies, scavenger, security services, utilities and taxes.

 

  4. Security Deposit. Upon execution of this Lease by Lessee, Lessee, shall
deposit with Lessor the sum of $35,831.25. Said sum shall be held by Lessor as
security for the faithful performance by Lessee of all the terms and conditions
of this Lease. If Lessee defaults with respect to any provision of this Lease
including, without limitation, the provisions relating to the payment of rent,
Lessor may, at its option, apply or retain as much of said deposit as is
necessary to compensate Lessor for the damages caused by Lessee’s default. If
any portion of said deposit is so used or applied, Lessee shall, upon demand
therefore, deposit cash with Lessor in an amount sufficient to restore said
deposit to its original amount and Lessee’s failure to do so shall be a material
breach of this Lease. Lessor shall not be required to keep this deposit separate
from its general funds and Lessee shall not be entitled to interest on said
deposit. If Lessee shall fully and faithfully perform every provision of this
Lease to be performed by it, the deposit or any balance thereof shall be
returned to Lessee at the expiration of the Lease term or extended Lease term.
In the event of termination of Lessor’s interest in this Lease, Lessor shall
transfer said deposit to Lessor’s successor in interest.

 

  5. Use. Lessee shall use the premises for general office purposes only and in
strict compliance with the rules and regulations attached hereto including,
without limitation, part two of rule1. Lessee shall conduct its business,
insofar as the same relates to Lessee’s use of the premises, in a lawful manner
and in strict compliance with all governmental laws, rules, regulations and
orders applicable to the use by Lessee of the premises. Lessee shall, at its
sole cost and expense, promptly comply with all laws, statutes, ordinances and
governmental rules, regulations, orders or requirements now in force or which
may hereafter be in force and with the requirements of any board of fire
underwriters or other similar body now or hereafter constituted relating to or
affecting the condition or use of the premises. Lessee shall not do or permit
anything to be done in or about the premises nor bring or keep anything therein
which will in any way increase fire or casualty insurance rates or interfere
with the rights of other tenants or occupants of the building or injure or annoy
them, nor shall Lessee cause, maintain or permit any nuisance in or about the
premises. Lessee shall not commit or suffer to be committed any waste in or
about the premises. Moreover, Lessee shall pay Lessor, upon demand, for any
damages Lessor or other tenants of the building may suffer as a result of any
violation of this provision by Lessee, its agents, employees, invitees,
contractors, suppliers or customers.

 

  6. Occupant Load. Lessee shall not permit the premises to be occupied by more
than 35 employees.

 

  7. Equipment. No equipment, other than that described in Exhibit “B” attached
hereto, shall be used in the premises without the prior written consent of
Lessor. Lessor does not guarantee that the building’s air conditioning will be
adequate to service Lessee’s equipment needs. If auxiliary electricity or air
conditioning is necessary for server racks or other IT equipment, the cost of
purchase, installation, maintenance and operation thereof shall be paid by
Lessee upon demand.

 

  8. Building Services. Subject to subparagraphs a and b infra., Lessor shall
(i) maintain the land and building including, without limitation, foundations,
walls, HVAC systems, windows, roof and infrastructure and (ii) be responsible
for all operating expenses including, without limitation, property taxes,
property insurance, utilities and janitorial.

(a) With the exception of holidays, Lessor shall provide Lessee utilities, HVAC,
janitorial service, lighting replacement and restroom supplies for normal
operations a.m. to p.m. Monday through Friday; provided, however, that Lessee
shall not be in default hereunder. Any additional usage or service required by
Lessee must be arranged with Lessor and shall be subject to an additional
charge. Lessor shall not be liable for, and Lessee shall not be entitled to, any
abatement or reduction of rent by reason of Lessor’s failure to furnish any of
the foregoing when such failure is caused by accidents, breakage, repairs,
strikes, lockouts, labor disturbances, or any other cause, similar or
dissimilar, beyond the reasonable control of Lessor.

 

LOGO [g786722sp1.jpg]     1



--------------------------------------------------------------------------------

Lessor shall not be liable under any circumstances for loss of or injury to
property, however occurring, through or in connection with or incidental to the
failure to furnish any of the foregoing. As used herein, the term “holidays’
shall mean New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Day after Thanksgiving and Christmas Day.

(b) Whenever heat generating machines, equipment or lighting are used in the
premises which affect the temperature otherwise maintained by the air
conditioning system, Lessor reserves the right to install supplementary air
conditioning for the premises and the cost of purchase, installation,
maintenance and operation thereof shall be paid by Lessee upon demand.

 

  9. Maintenance Repairs. By accepting occupancy, Lessee shall be deemed to have
agreed that the premises and building are in (i) a clean and sanitary condition,
(ii) good state of repair and (iii) a condition suitable for Lessee’s use.
Lessee shall maintain the premises and building in said Condition. If Lessee,
its agents, employees, invitees, contractors, suppliers or customers fail to so
maintain the premises and building, Lessor may, at its option, perform such acts
and expend such funds as are reasonably required to so maintain or repair the
premises and building. Any amount so expended by Lessor shall be paid by Lessee
upon demand. Lessor shall have no liability to Lessee for any damage,
inconvenience or interference with the use of the premises and building by
Lessee as a result of performing any such work.

 

  10. Alterations and Improvements. Lessee shall not make or allow to be made
any alterations or physical additions in or to the premises without Lessor’s
prior written consent. Any alterations, additions or improvements to the
premises consented to by Lessor shall be made by Lessor for Lessee’s account,
and Lessee shall reimburse Lessor for the cost thereof, including a reasonable
charge for Lessor’s overhead, in advance or upon demand, as specified by Lessor.
Any and all such alterations or improvements shall, at Lessors option, be
removed by Lessee or surrendered to Lessor upon the termination of this Lease by
lapse of time or otherwise; provided, however, that this clause shall not apply
to moveable equipment, trade fixtures or furniture of Lessee which may be
removed by Lessee upon the expiration or earlier termination of this Lease if
Lessee is not then in default.

 

  11. Liens. Lessee shall keep the land and building of which the premises are a
part free from any liens arising out of any work performed, materials furnished
or obligations incurred by Lessee. Lessor shall have the right to post and keep
posted on the premises any notices that may be provided by law or which Lessor
may deem to be proper for the protection of Lessor from such liens and to secure
the release of any such liens at Lessee’s expense, by payment or by the posting
of a bond.

 

  12. Rules and Regulations, The rules and regulations attached hereto, as well
as such rules and regulations as may be hereafter adopted by Lessor for the
care, cleanliness and preservation of good order therein of the land, building
and premises, are hereby expressly made a part hereof and Lessee agrees to
comply strictly with them. Lessor shall not be responsible to Lessee for the
non-performance by any other tenant or occupant of the building of any of said
rules and regulations. The violation of any such rules and regulation shall be
deemed a material breach of the Lease by Lessee. Moreover, Lessee shall pay
Lessor, upon demand, for any damages Lessor or other tenants of the building may
suffer as a result of any violation of said rules and regulations by Lessee, its
agents, employees, invitees, contractors, suppliers or customers.

 

  13. Assignment or Sublease. Lessee shall not assign, sublease or sublet the
premises or any part thereof, by license or otherwise, without Lessor’s prior
written consent.

No consent shall be required for an assignment or sublease to any Lessee
subsidiary, affiliate, related company, successor or any entity acquiring all or
substantially all of Lessee’s assets

 

  14. Insurance. Lessee shall obtain and maintain, at all times during the term
hereof, at its sole cost and expense, commercial general liability insurance
with a combined single limit of at least $1,000,000.00. The aforementioned
policies shall in no event limit the liability of Lessee hereunder. The
aforementioned insurance shall name Lessor as an additional insured and shall
contain a cross-liability endorsement. Said insurance shall be with companies
having a rating of not less than A in Best’s Insurance Guide. Lessee shall
furnish from the insurance companies or cause the insurance companies to furnish
certificates of coverage. No policy shall be cancelable or subject to reduction
of coverage or other modification or cancellation except after 30 days prior
written notice to Lessor by the insurer. All such policies shall be written as
primary policies, not contributing with and not in excess of the coverage which
Lessor may carry. Lessee shall, at least 30 days prior to the expiration of such
policies, furnish Lessor with renewals or binders. Lessee agrees that if Lessee
does not take out and maintain such insurance, Lessor may, at its option,
procure said insurance on Lessee’s behalf and charge Lessee the premiums
therefore together with a 20% handling charge payable upon demand. Lessee shall
have the right to provide such insurance coverage pursuant to blanket policies
obtained by Lessee provided such blanket policies expressly afford coverage to
the premises and to Lessee as required hereunder.

 

  15. Fire and Casualty Damage. If the premises, through no fault or neglect of
Lessee, its agents, employees, invitees, contractors, suppliers or customers,
shall be partially or totally destroyed by fire or other casualty so as to
render them partially or totally untenantable, the rent herein shall be prorated
until the premises are made tenantable by Lessor. If Lessor shall decide not to
rebuild, then all rent owed to that time shall be paid by Lessee and this Lease
shall cease and terminate. The provisions of California Civil Code Sections 1932
(2) and 1933 (4) and any successor statutes, are inapplicable with respect to
any damage or destruction of the premises.

 

  16 Condemnation. If the premises shall be taken or condemned in whole or in
substantial part for public purposes, this Lease shall, at the option of either
party, forthwith cease and terminate and Lessee shall have no claim against
Lessor for the value of any unexpired term of this Lease or otherwise, except
for moving expenses, if any, designated for Lessee.

 

  17. Loss or Damage. Lessor shall not be liable to Lessee for any injury or
damage that may result to any person or property by or from any cause whatsoever
in or about the land and building of which the premises are a part, unless
caused by Lessor’s negligence or intentional conduct.

 

  18 Bankruptcy by Lessee. If (i) voluntary bankruptcy proceedings are initiated
by Lessee, (ii) Lessee is adjudged a bankrupt, (iii) Lessee makes an assignment
for the benefit of its creditors, (iv) execution is issued against Lessee or its
assets or (v) the interest of Lessee hereunder passes by operation of law to any
person other than Lessee, this Lease may, at Lessor’s option, be terminated.

 

  19.

Default. (a) if Lessee breaches any of the terms and conditions hereof, and in
the case of a non-monetary breach, such breach has not been cured within 30 days
of written notice of such breach, Lessor may at its option: (i) enter and take
possession of the premises, (ii) remove all persons and property therefrom and
(iii) declare this Lease terminated. In such event, Lessee shall peacefully and
quietly surrender the premises to Lessor and execute such instruments as Lessor
may require to evidence termination of Lessee’s rights and interest hereunder;
and Lessor shall be entitled to recover from Lessee the aggregate of all amounts
Lessor is permitted to recover from Lessee pursuant to Section 1951.2 of the
California Civil Code, as amended including, without limitation, (i) the worth
at the time of award of the unpaid rent which had been earned at the time of
termination, (ii) the worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that Lessee proves could have been
reasonably avoided, (iii) the worth at the time of award of the amount by which

 

LOGO [g786722sp2.jpg]     2



--------------------------------------------------------------------------------

the unpaid rent for the balance of the term after the time of award exceeds the
amount of such rental loss that Lessee proves could have been reasonably avoided
and (iv) all costs associated with reletting efforts including, without
limitation, Lessor’s overhead, legal fees, commissions and improvement costs.
The “worth at the time of award” of the amounts referred to in clauses (i) and
(ii) above shall be computed by allowing interest at the maximum rate permitted
by law. The “worth at the time of award” of the amount referred to in clause
(iii) above shall be computed by discounting such amount at the discount rate of
the Federal Reserve Bank of San Francisco at the time of award plus 1%. Lessee
hereby irrevocably appoints Lessor its attorney-in-fact to enter the premises in
the event of default and remove any and all persons and property therefrom and
to place said property in storage for the account of and at the expense of
Lessee. If Lessee fails to cure said breach and pay the cost of said storage
within 30 days, Lessor may sell any or all of such property, at public or
private sale, in such manner and at such times and places as Lessor, in its sole
discretion, may deem proper and Lessor shall apply the proceeds of such sale to
(i) the cost of such sale, (ii) the payment of storage charges, (iii) the
payment of sums due hereunder and (iv) to Lessee if a balance exists.

(b) Lessor may, at any time after Lessee commits a default hereunder, cure the
default for the account of and at the expense of Lessee and any expense that
Lessor elects or is compelled to pay or incur in connection therewith including,
without limitation, reasonable attorney’s fees, together with interest thereon
at the maximum rate permitted by law, shall be paid by Lessee to Lessor on
demand.

(c) The rights and remedies herein conferred upon Lessor are not intended to be
exclusive and are in addition to any other rights and remedies it may have now
or hereafter by law, equity or statute.

 

  20. Lessor’s Right of Entry. Lessor or its agents may enter the premises at
all reasonable hours, with 24 hour notice when possible, to inspect, clean,
repair, alter or make additions thereto or to adjacent space or for any other
lawful purpose including, without limitation, showing the premises to
prospective purchasers, tenants or lenders. For each of the aforesaid purposes,
Lessor shall retain a key with which to unlock all of the doors in the premises.
Lessor may use any and all means which it deems proper to open said doors in an
emergency and any entry to the premises obtained by any of said means shall not,
under any circumstances, be construed or deemed to be a forcible or unlawful
entry into, or a detainer of, the premises or an eviction of Lessee from the
premises or any portion thereof.

 

  21 Subordination. This Lease, at Lessor’s option, shall be subject and
subordinate to the lien of any mortgages or deeds of trust now or hereafter
placed on or against the land or building of which the premises are a part
without the necessity of the execution and delivery of any further instruments
on the part of Lessee to effectuate such subordination; provided, however, that
(i) Lessee shall, within 5 days of request from Lessor, execute and deliver such
further instruments confirming such subordination as Lessor or its lender may
request and (ii) Lessor or any holder of such a mortgage or deed of trust may
elect that this Lease shall be senior to and have priority over such mortgage or
deed of trust whether this Lease is dated before or after the mortgage or deed
of trust. Lessee shall attorn to the purchaser upon any foreclosure or trust
deed sale and recognize Such purchaser as the Lessor under this Lease.

 

  22. Estoppel Certificates. Lessee shall execute, acknowledge and deliver to
Lessor, at any time within 5 days after request by Lessor, a statement in
writing certifying, if such be the case, (i) that this Lease is unmodified and
in full force and effect or, if there have been modifications, that the same Is
in full force and effect as modified, (ii) the dates on and to which rent has
been paid and (iii) such other information as Lessor shall request. If
additional documents are required by Lessor for this or other purposes, Lessee
shall cooperate in the preparation thereof.

 

  23. Substituted Premises. Lessor may, at any time during the term hereof, upon
giving Lessee not less than 30 days prior notice, provide Lessee with space of
approximately the same size and configuration elsewhere in the building and
relocate Lessee to such space, with Lessor to pay all reasonable costs and
expenses incurred as a result of such relocation. If Lessor moves Lessee to such
a new space, Lessee shall execute a lease for said new space on the same terms
and conditions specified herein. Failure to cooperate fully with this provision
shall constitute a material breach of the lease and paragraphs 19 and 29 shall
apply. If relocation to space of approximately the same size and configuration
is not possible, Lessor may, at its option, terminate this Lease 60 days from
the date notice of said decision to terminate is given to Lessee.

 

  24. Waiver. No term or condition hereof or the breach thereof shall be deemed
waived except by written consent of the party against whom the waiver is claimed
and any waiver of the breach of any term or condition shall not be deemed to be
a waiver of any preceding or succeeding breach of the same or any other term or
condition. Acceptance by Lessor of any performance by Lessee after the time the
same shall have become due shall not constitute a waiver by Lessor of the breach
or default unless otherwise expressly agreed to by Lessor in writing. Lessor’s
acceptance of rent, with or without knowledge of any breach or default, shall
not be a waiver of any default or breach by Lessee.

 

  25. Late Charges. If the payment of any amount due hereunder is not received
by Lessor on or before the due date thereof, said payment shall be in default
and a late charge of 10% of the defaulted payment shall also become due and
payable as additional rent. Thereafter, said past due amount together with the
late charge described herein shall bear interest at the maximum rate permitted
by law. A reasonable charge for returned checks, if any, shall also be due and
payable as additional rent.

 

  26. Attorney’s Fees. If either party shall seek the aid of an attorney for
relief against the other hereunder, including any suit by Lessor for the
recovery of rent or possession of the premises, the losing party shall pay the
prevailing party all the costs and expenses thereby incurred including, without
limitation, attorney’s fees, discovery costs, witness fees and court costs, if
applicable, whether or not an action is initiated or prosecuted to judgment. The
prevailing party shall also be entitled to the entire cost of collection of any
judgment, including attorney’s fees, costs and collection agency charges.
Attorney’s fees shall be an element of costs under California Code of Civil
Procedure Section 685.040 and/or Section 1033.5, or any successor statute.

 

  27. Hold Harmless. Both parties shall indemnify, defend and hold harmless the
other, its agents and employees from and against any and all claims, damages,
liabilities, losses and expenses including, without limitation, attorney’s fees
and costs of any kind whatsoever arising out of or resulting from, directly or
indirectly, any act or omission of its agents, employees, invitees, contractors,
suppliers, customers and sublessees.

 

  28. Holdover. Any holding over by Lessee after the expiration of this Lease,
without Lessor’s prior written consent, shall be subject to an unlawful detainer
action immediately and the rent for such holdover period shall be an amount
equal to 2 times the rent due for the last month of the Lease term.

 

  29. Surrender of Premises. Upon the expiration or earlier termination of this
Lease, Lessee shall surrender the premises and all alterations, additions and
improvements thereto in the same condition and configuration as received,
ordinary wear and tear alone excepted. Any damage of the type described in the
rules and regulations attached hereto shall be deemed excessive. If Lessee fails
to so surrender the premises, Lessee shall pay to Lessor, upon demand, the
estimated cost of repairs and the rental value of the premises for the time
reasonably estimated to make said repairs. The wall repair component of said
estimate, if any, shall reflect the charges necessary to replace damaged panels
in accordance with manufacturer’s specifications and procedures. Lessee shall
further indemnify Lessor against any loss or liability resulting from delay by
Lessee in so surrendering the premises including, without limitation, any claims
made by succeeding tenants founded in such failure.

 

LOGO [g786722sp3.jpg]     3



--------------------------------------------------------------------------------

  30. Notices. All notices which are required to be given by either party to the
other hereunder shall be in writing and shall be deemed to have been given when
they are (i) personally delivered, (ii) faxed or (iii) mailed as shown below.
Lessee hereby appoints, as its agent for the service of 3 day notices and any
other process, the person in charge of or occupying the premises at the time of
such service. If no such person can be found, service may be made by attaching
said notice or process to the entry door of the premises.

 

  31. Authority. If Lessee signs as a corporation, partnership or joint venture,
each of the persons executing this Lease on behalf of Lessee does hereby
covenant and warrant that (i) Lessee is a duly authorized and existing entity,
(ii) Lessee has and is qualified to do business in California, (iii) the entity
has full right and authority to enter into this Lease and (iv) each person
signing on behalf of the entity is authorized to do so.

 

  32. Joint and Several Liability. Each person or entity signing as Lessee
hereunder shall be jointly and severally liable for the obligations of Lessee
herein.

 

  33. Miscellaneous. This Lease shall be construed in accordance with the law of
the State of California. In the event that one or more of the provisions or
paragraphs of this Lease is determined to be illegal or unenforceable, the
remainder of this Lease shall not be affected thereby and each remaining
provision or portion thereof shall continue to be valid and effective and shall
be enforceable to the fullest extent permitted by law. Lessee has reviewed this
Lease and has had a full opportunity to consult any attorney of its choice in
this regard; accordingly, the normal rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease.

 

  34. Entire Understanding. This agreement together with the rules and
regulations and any and all exhibits, riders or schedules attached hereto, all
of which are made a part of this Lease, represents the entire understanding of
Lessor and Lessee and supersedes all prior written or oral agreements relative
to the subject matter hereof.

 

  35. Binding Effect. Subject to the provisions of Section 13 supra. and any
other provisions of this Lease to the contrary, all of the provisions of this
Lease shall be binding upon and inure to the benefit of the parties and their
respective heirs, legal representatives, successors and/or assignees.

 

  36. Option to Extend. Subject to credit approval and provided that Lessee has
not been in default hereunder, Lessee shall have the right to extend the
termination date of this Lease to August 30, 2020. This option to extend,
however, shall be null and void if Lessee has been given any notice of default
under this Lease. The defaults referred to herein include any and all defaults
under this Lease, whether such defaults concern the monetary obligations of the
Lessee or non-monetary obligations of the Lessee. The terms of the extended
lease shall be the same as this Lease, except that (i) rent shall be 100% of the
then current market rate for comparably improved space in the subject building
as determined by Lessor in its sole and absolute discretion and (ii) security
deposit shall be an amount that bears the same relationship to the new rent that
the initial deposit did to the initial rent. To exercise this option, Lessee
must advise Lessor of its desire to extend, in writing, on or before
February 28, 2017.

 

LOGO [g786722sp4.jpg]

Dated 15-July 2014

 

Lessee

Lessor

ZS Pharma, Inc.

Harvard Investment Company

508 Wrangler Drive, Suite 100

805 Veterans Blvd., Suite 200

(address) (address)

Coppell, TX 75019

Redwood City, CA 94063

(city, state, zip code) (city, state, zip code) By

/s/ Todd Creech

By

/s/ Gary A. Martin

Todd Creech, CFO Gary A. Martin

 

    4



--------------------------------------------------------------------------------

Rules and Regulations

 

  1. The sidewalks, halls, exits, entrances and stairways shall not be
obstructed or used for any purpose other than for ingress and egress. The halls,
exits, entrances, stairways and roof are not for the use of the general public
and Lessor shall in all cases retain the right to control and prevent access
thereto by all persons whose presence, in the judgment of Lessor, shall be
prejudicial to the safety, character, reputation and interests of the building.
Bicycles shall not be brought into any interior space or common area of the
premises and shall be parked, stored or locked only at the bicycle racks
provided on the north side of the premises. No vehicles of any kind, whether
motorized or nonmotorized, shall be parked or stationed on or so as to obstruct
any interior or exterior walkway, stairway, path, landscaped area, courtyard,
foyer, lobby or any other place in or around the premises except for marked and
designated parking spaces or bicycle racks.

At no time shall any common area of the premises including, without limitation,
sidewalks, halls, exits, entrances, stairways, lobbies, foyers, courtyards,
parking areas, lawns or landscaped areas, be used as waiting or assembly areas
for employees, invitees, contractors, suppliers or customers of any tenant
(collectively “employees and invitees”). All tenants shall take all steps
necessary to insure that all employees and invitees (including any adults or
children accompanying such employees or invitees) (i) use the building entrance
nearest their front door and (ii) wait and assemble only in internal lobbies or
waiting rooms not visible from the common areas of the premises and located
within the demised space of the tenant in question. At no time shall any tenant
permit any employee or invitee to sit, wait, play on or otherwise utilize any
common area of the premises except for purposes of ingress and egress to the
enclosed and demised tenant space.

 

  2. Lessee shall specify that all deliveries be made at the rear of the
building only. Under no circumstances are deliveries to be made or received at
or through the front of the building. There shall not be used in the building
any hand trucks except those equipped with rubber tires and side guards. In no
event shall hand trucks be used on or about the front stairs or lobby of the
building.

 

  3. Cars are to park in properly marked spaces only. Under no circumstances are
cars to CO back in, (ii) park in spaces reserved for other tenants, (iii) park
in driveways, (iv) park in front of entrances to the building, (v) park in
unmarked areas or (vi) park in loading zones except while loading or unloading.
Under no circumstances are cars to park overnight, on Saturdays, Sundays or
legal holidays without Lessor’s prior written consent. All motorcycles, mopeds
and bicycles are to park only in the area designated for them. Lessor shall have
the right to cause improperly parked vehicles to be towed at the owner’s
expense. In addition, Lessee shall pay to Lessor a charge of $100.00 per day for
each parking violation of Lessee, its agents, employees, invitees, contractors,
suppliers or customers.

 

  4. Lessee shall not (i) permit or suffer the premises to be occupied or used
in a manner offensive or objectionable to Lessor or other occupants of the
building, (ii) use the premises for manufacturing, maintenance, repair or for
the storage of merchandise except as such storage may be incidental to the use
of the premises for general office purposes or (iii) use the premises for
cooking, lodging, sleeping, smoking or any illegal purpose.

 

  5. Lessee shall not use or keep in the premises any hazardous, toxic,
flammable, explosive or noxious material, food, animal, fish or bird.

 

  6. Before leaving each day, Lessee shall see that (i) all drapes are closed,
(ii) all water, gas and electricity in the premises is shut off and (iii) the
doors of the premises and building are securely locked.

 

  7. Lessee shall not mark, drive nails, screw or drill into floors, walls,
doors, woodwork, plaster or ceilings, or in any way deface the premises or any
part thereof.

 

  8. No boring or cutting for wires or equipment will be allowed without
Lessor’s prior written consent.

 

  9. No unusual furniture, freight, packages, supplies, equipment or merchandise
of any kind shall be brought into the building without Lessor’s prior written
consent and all moving of the same into or out of the building shall be done at
such a time and in such manner as Lessor shall designate.

 

  10. Lessee shall not overload the floor of the premises. Lessor shall have the
right to prescribe the weight, size and position of all heavy objects brought
into the building and also the times and manner of moving the same in and out of
the building. Lessor may require Lessee to pay for any engineering and
construction work it deems appropriate to strengthen floors. Lessor will not be
responsible for loss of or damage to any such property from any cause and all
damage done to the building by moving or maintaining such property shall be
repaired at the expense of Lessee.

 

  11. Lessee shall (i) use protective pads at all desks, coffee machines and
copy machines, (ii) keep the entrance door closed and (Hi) maintain the premises
in a clean and orderly manner at all times.

 

  12. No sign, placard, picture, advertisement, name or notice shall be
inscribed, displayed, printed or affixed to any part of the outside or inside of
the building or the premises without Lessor’s prior written consent and Lessor
shall have the right to remove any such item without notice to and at the
expense of Lessee.

 

  13. Lessor will furnish Lessee 2 10 keys to Lessee’s entry door. Lessor shall
make a reasonable charge for any additional keys. Lessee shall not have any such
keys copied. Upon the expiration or earlier termination of this Lease, Lessee
shall deliver to Lessor all keys to doors in the building. Lessee shall not
alter any lock or install any new or additional locks or any bolts on any door
of the premises without Lessor’s prior written consent.

 

  14. The bathrooms, urinals and washbowls shall be used only for the purpose
for which they were constructed and no foreign substance of any kind shall be
thrown or disposed of therein.

 

  15 Lessee shall not employ any person other than Lessor’s janitor for the
purpose of cleaning the premises without Lessor’s prior written consent. Except
with Lessor’s prior written consent, no persons other than those approved by
Lessor shall be permitted to enter the building for the purpose of cleaning the
same. Lessee shall not cause any unnecessary labor by reason of Lessee’s
carelessness or indifference in the preservation of good order and cleanliness.
Lessor shall in no way be responsible to Lessee for any loss of property on the
premises, however occurring, or for any damage done to the effects of any tenant
by the janitor or any other employee or any other person. Janitor service shall
include ordinary dusting and cleaning and shall not include cleaning of carpets
or rugs, except normal vacuuming, or moving of furniture and other special
services- Janitor service shall not be furnished on nights when rooms are
occupied after 9:00 p.m.

 

  16. No vending machine of any kind shall be installed, maintained or operated
in the premises without Lessor’s prior written consent.

 

LOGO [g786722sp5.jpg]     5



--------------------------------------------------------------------------------

  17. On Saturdays, Sundays, legal holidays and other days between the hours of
5:00 p.m. and 9:00 a.m. the following day, access to the building or to the
premises may be refused unless the person seeking access is known to the person
or employee of the building in charge and has a pass or is properly identified.
The Lessor shall in no case be liable for damages for any error with regard to
the admission of or exclusion from the building of any person. In case of
invasion, riot, public excitement or other commotion, Lessor reserves the right
to prevent access to the building for the safety of the building and its
tenants.

 

  18. Lessee shall not disturb, solicit or canvass any other tenants of the
building and shall cooperate to prevent same.

 

  19. Lessee shall install and maintain, at Lessee’s sole cost and expense, fire
extinguishers next to any duplicating machine or similar heat producing
equipment.

 

  20. If Lessee wishes to maintain a coffee machine or like device in the
premises, a timer must be connected to the outlet into which said machine is
connected to prevent same from being left on.

 

  21. No air conditioner, power strip, heater or similar appliance shall be used
without Lessor’s prior written consent.

 

LOGO [g786722sp6.jpg]

 

    6



--------------------------------------------------------------------------------

LOGO [g786722sp7.jpg]



--------------------------------------------------------------------------------

LOGO [g786722sp8.jpg]